Pardee, J.
Moses G. Wise was born in Hew Hampshire and came thence into the town of Canton in this state in his minority and has there since continued to reside, a voter but not a settled inhabitant either by admission or the ownership of real estate. During a temporary stay in Massachusetts in 1846 his son Henry A. A. Wise, the pauper, was born. From 1858 to 1865 the last named state supported this son as a pauper—for eight or nine years at the Deaf and Dumb Asylum in Hartford in this state. He left the Asylum some three years or more before attaining majority and went thence to his father’s house in Canton and remained a few months, and then to the house of his employer in the same town for about eighteen months, and from thence to Simsbury in 1866, where he has had his domicil to this present; voting there from 1867 to 1884, two years perhaps excepted. He was self-supporting, and no taxes were assessed against him, from the time of leaving the Asylum to July, 1885. In that month he was temporarily in Canton, was injured and required immediate public aid from that town. It was given and this suit is for repayment. The plaintiff had judgment in the court below, and the defendant appeals.
It is the contention of the defendant that the pauper could not become a settled inhabitant of Simsbury without admission or ownership of real estate.
The fact that the state of Massachusetts supported him *88during several years does not determine the law of this case. The condition of being a pauper is not unalterable; the brand is not ineffaceable. Two or three years before his majority that state ceased to aid him; he then went to and became and during two years continued to be a self-supporting inhabitant of Canton—none the less so if we should concede that he had a legal settlement in Massachusetts; he could elect to have his domicil elsewhere. A minor is an inhabitant in the eye of the pauper law. An inhabitant of Canton, he removed thence into Simsbury in 1866; attaining majority there in 1867, there he has resided hitherto, self-supporting, with no taxes assessed. Thereby under the statute he acquired a legal settlement in his own right in the last named town. Town of New Hartford v. Town of Canaan, 64 Conn., 39.
There is no error in the judgment complained of.
In this opinion the other judges concurred.